19-13011-jlg        Doc 145        Filed 02/21/20 Entered 02/21/20 15:22:01                    Main Document
                                                Pg 1 of 4


DIAMOND McCARTHY LLP
Charles M. Rubio
Sheryl P. Giugliano
295 Madison Ave, 27th Floor
New York, NY 10017
Tel: (212) 430-5400
Fax: (212) 430-5499

Counsel to Ponderosa-State Energy, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

In re:

PONDEROSA-STATE ENERGY, LLC                                    Case No. 19-13011 (JLG)

         Debtor.                                               Chapter 11
-------------------------------------------------------x

         SECOND SUPPLEMENT TO MOTION FOR AUTHORIZATION PURSUANT
         TO 11 U.S.C. §§105, 361, 362 AND 363(c) FOR USE OF CASH COLLATERAL

          Ponderosa-State Energy, LLC (“Ponderosa” or the “Debtor”), the above-captioned debtor

and debtor in possession, files this Second Supplement (the “Amended Supplement”) to Motion

For Authorization Pursuant to 11 U.S.C. §§105, 361, 362 and 363(c) For Use of Cash Collateral

(the “Motion”).1

          Attached hereto as Exhibit A is a proposed third 13-week cash collateral budget from the

week beginning March 15, 2020 through and including the week ending June 13, 2020 (the

“Budget”).

          WHEREFORE, the Debtor respectfully requests the entry of an interim order, substantially

in the form attached to the Motion, approving continued use of Cash Collateral pursuant to the

Budget.




1
          Capitalized terms used but not defined herein have the meanings assigned to such terms in the Motion.
19-13011-jlg   Doc 145   Filed 02/21/20 Entered 02/21/20 15:22:01     Main Document
                                      Pg 2 of 4



Dated: New York, New York                   Respectfully submitted,
       February 21, 2020
                                            DIAMOND McCARTHY LLP

                                            /s/ Charles M. Rubio
                                            Charles M. Rubio
                                            Sheryl P. Giugliano
                                            295 Madison Ave, 27th Floor
                                            New York, NY 10017
                                            Tel: (212) 430-5400
                                            Fax: (212430-5499

                                            Counsel to Ponderosa-State Energy, LLC




                                        2
                                                                                                                                         Exhibit A

       PONDEROSA‐STATE ENERGY, LLC, Case No. 19‐13011 (Bankr. S.D.N.Y)                                                                                                                                                                                                                                                                         3/15/20 ‐ 6/13/2020
       Third 13‐Week Budget                                                                                                                                                                                                                                                                                                                        Weeks 27‐39
                                                   Week # 0        27                 28                  29                30                  31                  32                  33               34                 35                  36                              37                              38                 39                # of Days
                                                Week Start      3/15/2020          3/22/2020           3/29/2020         4/5/2020            4/12/2020           4/19/2020           4/26/2020        5/3/2020           5/10/2020           5/17/2020                       5/24/2020                       5/31/2020         6/7/2020                  90
Ref:                                          Week Ended        3/21/2020          3/28/2020           4/4/2020          4/11/2020           4/18/2020           4/25/2020           5/2/2020         5/9/2020           5/16/2020           5/23/2020                       5/30/2020                       6/6/2020          6/13/2020              Total
 6     PRODUCTION
 7      Gross Oil (bbl)                                                  420              420                  420               420                 420                 420                420              420                 420                 420                                           420               420               420             5460
 8      Gross Gas (mcf)                                                  560              560                  560               560                 560                 560                560              560                 560                 560                                           560               560               560             7280
 9      Total BOE/day                                                     68               68                   68                68                  68                  68                 68               68                  68                  68                                            68                68                68
10      Invemtory                                                         91              143                   11                63                 115                 167                219               87                 139                 191                                            59               111               163
11      sold                                                             368              368                  552               368                 368                 368                368              552                 368                 368                                           552               368               368
12      oil sold/month                                                                   1472                                                                                              2024                                                                                                   1840




                                                                                                                                                                                                                                                                         19-13011-jlg
13      gas sold/month                                                                   2240                                                                                              2800                                                                                                   2240
14     CASH RECEIPTS
15      Gross Oil Revenue                                     $      76,544    $               ‐   $            ‐ $                  ‐ $                 ‐ $         76,544      $            ‐ $                ‐ $                 ‐ $                  ‐ $                               105,248      $            ‐ $                  ‐     $       258,336
16      Gross Gas Revenue                                     $            ‐   $               ‐   $       17,500 $                  ‐ $                 ‐ $              ‐      $       11,200 $                ‐ $                 ‐ $                  ‐ $                                     ‐      $       14,000 $                  ‐     $        42,700
17     Gross Cash Receipts from Operations                    $      76,544    $               ‐   $       17,500 $                  ‐ $                 ‐ $         76,544      $       11,200 $                ‐ $                 ‐ $                  ‐ $                               105,248      $       14,000 $                  ‐     $       301,036
18     TRANSFER TO RESERVES
19      Royalty Reserves, GLO payment                         $      19,136    $               ‐   $        4,375    $               ‐   $               ‐   $       19,136      $        2,800   $              ‐   $               ‐   $                ‐           $                         26,312   $        3,500    $               ‐     $        75,259
20      Working Interest Reserves                             $      28,130    $               ‐   $        6,431    $               ‐   $               ‐   $       28,130      $        4,116   $              ‐   $               ‐   $                ‐           $                         38,679   $        5,145    $               ‐     $       110,631
21     Total Transfer to Reserves                             $      47,266    $               ‐   $       10,806    $               ‐   $               ‐   $       47,266      $        6,916   $              ‐   $               ‐   $                ‐           $                         64,991   $        8,645    $               ‐     $       185,890




                                                                                                                                                                                                                                                                         Doc 145
23     SOURCES OF CASH
24     CASH FROM SPECIAL MASTER
25      Estimated Cash Receipts From Special Master             $    29,278    $               ‐   $        6,694    $               ‐   $               ‐   $       29,278      $        4,284   $              ‐   $               ‐   $                ‐           $                         40,257   $        5,355    $               ‐     $       115,146
28     Total Cash from Special Master                           $    29,278    $               ‐   $        6,694    $               ‐   $               ‐   $       29,278      $        4,284   $              ‐   $               ‐   $                ‐           $                         40,257   $        5,355    $               ‐     $       115,146
29     DIP CASH RECEIPTS
30      Total DIP Availability                                  $   500,000    $      395,000      $      385,000    $      370,000      $      365,000      $      290,000      $      290,000   $     290,000      $      285,000      $      210,000               $                     210,000      $      210,000    $      210,000
31      Beginning DIP Balance                                   $    75,000    $      105,000      $      115,000    $      130,000      $      135,000      $      210,000      $      210,000   $     210,000      $      215,000      $      290,000               $                     290,000      $      290,000    $      290,000




                                                                                                                                                                                                                                                     Filed 02/21/20 Entered 02/21/20 15:22:01
32      Draw/(Repayment) of DIP                                 $    30,000    $       10,000      $       15,000    $        5,000      $       75,000      $            ‐      $            ‐   $       5,000      $       75,000      $            ‐               $                           ‐      $            ‐    $            ‐        $       215,000
33     Ending DIP Balance                                       $   105,000    $      115,000      $      130,000    $      135,000      $      210,000      $      210,000      $      210,000   $     215,000      $      290,000      $      290,000               $                     290,000      $      290,000    $      290,000
34     Total Sources of Cash                                    $    59,278    $       10,000      $       21,694    $        5,000      $       75,000      $       29,278      $        4,284   $        5,000     $       75,000      $                ‐           $                         40,257   $        5,355    $               ‐     $       330,146

36     USES OF CASH
37     OPERATING EXPENSES
38      G&A Expenses (51% of total)                             $    16,065    $            ‐      $            ‐    $            ‐      $       16,065      $            ‐      $            ‐   $            ‐     $       16,065      $            ‐               $                              ‐   $            ‐    $            ‐        $        48,195
39      Ad Valorem Taxes (51% of total)                         $         ‐    $            ‐      $            ‐    $            ‐      $            ‐      $            ‐      $            ‐   $            ‐     $            ‐      $            ‐               $                              ‐   $            ‐    $            ‐        $             ‐
41      Severance Taxes (51% of total)                          $     3,521    $            ‐      $          625    $            ‐      $            ‐      $        3,521      $          400   $            ‐     $            ‐      $            ‐               $                          4,841   $          500    $            ‐        $        13,408




                                                                                                                                                                                                                                                                  Pg 3 of 4
42      Lease Operating Expenses (51% of total)                 $     7,312    $        7,306      $        6,195    $        3,736      $        6,496      $        4,042      $       10,275   $        3,736     $        6,241      $        4,297               $                          8,716   $        4,785    $        5,476        $        78,611
43      CapEx                                                                                                                                                                                                                                                                                                                                    $             ‐
44     Total Operating Expenses                                 $    26,898    $        7,306      $        6,820    $        3,736      $       22,561      $        7,563      $       10,675   $        3,736     $       22,306      $        4,297               $                         13,557   $        5,285    $        5,476        $       140,214
45     CHAPTER 11 RELATED EXPENSES
46      U.S. Trustee                                                                                                                                                                                                                                                                                                       $        4,875        $         4,875
47      Debtor Professional Fees ‐ Legal                        $    50,000                                                              $       50,000                                                              $       50,000                                                                                                              $       150,000
48      Debtor Professional Fees ‐ Accounting                   $     1,500                                                              $        1,500                                                              $        1,500                                                                                                              $         4,500
49      Adequate Protection Payments                                                               $       15,083                                                                $       15,021                                                                                                          $       14,958                          $        45,063
50      DIP Lender Fees                                         $     2,500                                                              $        2,500                                                              $        2,500                                                                                                              $         7,500
51     Total Chapter 11 Related Expenses                        $    54,000    $               ‐   $       15,083    $               ‐   $       54,000      $               ‐   $       15,021   $              ‐   $       54,000      $                ‐           $                              ‐   $       14,958    $        4,875        $       211,938
52     Total Uses of Cash                                       $    80,898    $        7,306      $       21,903    $        3,736      $       76,561      $        7,563      $       25,696   $        3,736     $       76,306      $        4,297               $                         13,557   $       20,243    $       10,351        $       352,152


53     BEGINNING CASH                                           $    30,000    $        8,380      $       11,074    $       10,865      $       12,129      $       10,568      $       32,284   $       10,872     $       12,136      $       10,830               $                          6,533   $       33,233    $       18,346
54     ENDING CASH                                              $     8,380    $       11,074      $       10,865    $       12,129      $       10,568      $       32,284      $       10,872   $       12,136     $       10,830      $        6,533               $                         33,233   $       18,346    $        7,995




                                                                                                                                                                                                                                                                         Main Docum
       PONDEROSA‐STATE ENERGY, LLC, Case No. 19‐13011 (Bankr. S.D.N.Y)                                                                                                                                                                                                                                                                                    3/15/20 ‐ 6/13/2020
       Third 13‐Week Budget                                                                                                                                                                                                                                                                                                                                   Weeks 27‐39
                                                   Week # 0        27                           28                  29                  30                  31               32                  33                  34                  35              36                              37                              38                   39                # of Days
                                                Week Start      3/15/2020                    3/22/2020           3/29/2020           4/5/2020            4/12/2020        4/19/2020           4/26/2020           5/3/2020           5/10/2020        5/17/2020                       5/24/2020                       5/31/2020            6/7/2020                 90
Ref:                                          Week Ended        3/21/2020                    3/28/2020           4/4/2020            4/11/2020           4/18/2020        4/25/2020           5/2/2020            5/9/2020           5/16/2020        5/23/2020                       5/30/2020                       6/6/2020            6/13/2020              Total
70     OPERATING EXPENSE DETAILS
71     FIELD LEASE OPERATING EXPENSE
72     Total Field Lease Operating Expense                               $      14,337   $       14,325      $       12,147      $        7,325      $       12,737   $        7,925      $       20,147      $        7,325     $       12,237   $        8,425               $                         17,090   $        9,382      $       10,737        $       154,140
73     G&A EXPENSE
74     Legal                                                             $       2,500   $               ‐   $               ‐   $               ‐   $        2,500   $               ‐   $               ‐   $              ‐   $        2,500   $                ‐           $                              ‐   $               ‐   $               ‐     $         7,500
75     Accounting                                                        $           ‐   $               ‐   $               ‐   $               ‐   $            ‐   $               ‐   $               ‐   $              ‐   $            ‐   $                ‐           $                              ‐   $               ‐   $               ‐     $             ‐
76     Reimbursement of Management Services                              $      29,000   $               ‐   $               ‐   $               ‐   $       29,000   $               ‐   $               ‐   $              ‐   $       29,000   $                ‐           $                              ‐   $               ‐   $               ‐     $        87,000




                                                                                                                                                                                                                                                                                  19-13011-jlg
77     Subtotal                                                          $      31,500   $               ‐   $               ‐   $               ‐   $       31,500   $               ‐   $               ‐   $              ‐   $       31,500   $                ‐           $                              ‐   $               ‐   $               ‐     $        94,500

       * The production is for demonstrative purposes only. There is a dispute between the Debtor and other parties as to who is the legal owner of the revenue.
       ** The Debtor reserves its right to contend that all of its expenses including all the Chapter 11 Related Expenses should be reimbursed from the funds held by the special master.




                                                                                                                                                                                                                                                                                  Doc 145
                                                                                                                                                                                                                                                              Filed 02/21/20 Entered 02/21/20 15:22:01
                                                                                                                                                                                                                                                                           Pg 4 of 4
                                                                                                                                                                                                                                                                                  Main Docum
